DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1-2,6-7,9-11, and 13-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Thrash (US20110244150).
With respect to claim 1 Thrash discloses an acoustic panel comprising:
A perforated first skin (1104 in figure 11 see para 0009 regarding perforations);
A second skin (1102 in figure 11);
And a core (1108 in figure 11) including a first wall, a second wall (see figure 11 regarding the walls of the core) and a stiffener (1106);
The core forming a plurality of cavities that extend between the perforated first skin and the second skin and that extend laterally between the first wall and the second wall, the plurality of cavities including a first cavity; 
And the stiffener projecting into the first cavity and connected to the first wall and the second wall (as seen in figure 11).
With respect to claim 2 Thrash further discloses wherein one or more perforations in the perforated first skin are fluidly coupled with the first cavity (as the perforated skin has nothing between it and the cavity they are fluidly connected).
With respect to claim 6 Thrash further discloses (see figure 11) wherein the stiffener is connected to and extends laterally along the perforated first skin between the first wall and the second wall.
With respect to claim 7  Thrash (see figure 11) further discloses wherein the stiffener is arranged perpendicular to the first wall and the perforated first skin (at least a portion of the three-dimensional stiffener is so arranged).
With respect to claim 9 Thrash further discloses (figure 11) wherein the stiffener includes a base and a mount cantilevered from the base; the base extends laterally across the first cavity (see manner in which the stiffener is attached and extends to the central portion of the stiffener as shown in figure 11, this is the case) and the mount is bonded to at least one of the first wall or the second skin.
With respect to claim 10 Thrash further discloses wherein the stiffener includes a second mount cantilevered form the base; and the mount is bonded to at least one of the second wall or the perforated first skin (see again figure 11 refer to the extension from the projection portion to the second wall ).
With respect to claim 11 Thrash further discloses wherein an aperture extends longitudinally through the stiffener (see figure 9).
With respect to claim 13 Thrash further discloses wherein the plurality of cavities further includes a second cavity longitudinally adjacent the first cavity; and 
The core is configured without a stiffener within the second cavity (see figure 11, there are shown a plurality of first cavities which have the stiffeners and second cavities which do not).
With respect to claim 14 Thrash (see paras 0049-0053) discloses wherein the core comprises a fiber reinforced composite material.
With respect to claim 15 Thrash further discloses wherein the perforated skin, the second skin and the core form a component of an aircraft propulsion system (see figures and abstract).
With respect to claim 16 Thrash further discloses (see figure 11) an acoustic panel comprising:
A first skin (1104); 
A second skin (1102); and 
A core (1108) including a first wall, a second wall and a stiffener (1106);
The core forming a plurality of cavities, the plurality of cavities extending vertically along a z-axis between the first skin and the second skin, the plurality of cavities extending laterally along a y-axis between the first wall and the second wall, the plurality of cavities including a first cavity;
Wherein an aperture extends longitudinally along an x-axis through the stiffener (the stiffeners are shown to be perforate in figure 9 along multiple axes including the x-axis as claimed) ; and 
Wherein one or more perforations in the first skin are fluidly coupled with the first cavity (see para 0009).
With respect to claim 17 Thrash further discloses wherein the stiffener is connected to the first wall and the second all (see figure 11).
With respect to claim 18 Thrash further discloses wherein the stiffener is connected to and extends laterally along the first skin between the first wall and the second wall (as is seen in figure 11).
With respect to claim 19 Thrash further discloses wherein the stiffener is arranged perpendicular to the first wall and the first skin (see figure 11 the three dimensional; member that is the stiffener is so configured in its respective portions).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claim 3-5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thrash (US20110244150) in view of Nampy (US20170225764).
With respect to claim 3 Thrash discloses the invention as claimed except for the minimum length of the resonance chamber is longer than a vertical thickness of the core. 
Nampy discloses a first cavity forms a resonance chamber having a minimum length as claimed ad tat said minimum length is larger than a vertical thickness of the core (refer to the diagonal nature of the chambers). 
It would have been obvious to one of ordinary skill in the art to arrive at such an arrangement as the diagonal structure as taught by Nampy would allow for a longer length and thus a lower frequency of sound able to be attenuated. 
With respect top claim 4 Thrash as modified by Nampy further discloses  wherein the core further includes a plurality of baffles and a plurality of septums, the plurality of baffles including a first baffle and a second baffle, and the plurality of septums include a first septum;
The plurality of baffles (38 of Nampy) are arranged in a longitudinal linear array, each of the plurality of baffles is connected to and extends laterally between the first wall and the second wall, and the first cavity extends longitudinally between the first baffle and the second baffle;
The plurality of septa (40) are arranged in a longitudinal linear array, each of the plurality of septa is connected to and extends laterally between the first wall and the second wall, the first septum is disposed between the first baffle and the second baffle, and the first septum divides the first cavity into fluidly coupled first and seconds sub cavities.
With respect to claim 5 Nampy further discloses (see figures 2 and 5) wherein the stiffener (50) projects partially into the first sub cavity and is between the first baffle and the first septum.
With respect to claim 20 Thrash as modified by Nampy discloses an acoustic panel, comprising:
A perforated first skin (1104 of Thrash);
A second skin (1102  Thrash);
And a core (1108 of Thrash)a corrugated ribbon (taught by Nampy) a first wall a second wall and a stiffener (1106 in Thrash, walls shown but not numbered in Thrash figure 11);
The corrugated ribbon configured with a plurality of baffles and a plurality of septums (see again Nampy);
 The corrugated ribbon forming a plurality of cavities within the core that extend vertically between the first skin and the second skin and that extend laterally between the first wall and the second wall, the plurality of cavities including a first cavity and the stiffener vertically tapering as the stiffener extends laterally from the first wall to the second wall (as drafted this is broad enough to cover the peaked shape taught by figure 11 and figure 9 of Thrash).
3. Claims 8,12 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Thrash (US20110244150) in view of Nampy (US20170225764) and Biset (US20180142621).
With respect to claim 8 Thrash discloses the invention as claimed except expressly wherein the stiffener is configured with a triangular base that extends laterally across the first cavity.
Biset (figure 9b) discloses the use of a triangular shaped stiffener.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Biset to use a triangular shape for a stiffener with the device of Thrash as modified so as to provide a stiffening means using  the least amount of material.
With respect to claim 12 Thrash as modified by Nampy and Biset further discloses wherein the plurality of cavities includes a second cavity longitudinally adjacent the first cavity (see Thrash, Nampy and Biset all teach multiple chambers); and the core further includes a second stiffener projecting partially into the second cavity and connected to the first wall and the second wall (see Biset whose stiffeners extend across the whole of the chamber. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837